Mr. Justice Hand delivered the opinion of the court: If it appeared from this record that the appellants had been assessed upon tea imported by them from foreign countries while the same was in store in a government warehouse in the original, unbroken packages, we would agree with the contention of appellants that the court erred in dismissing their bill for want of equity, as the law is clear that such imports are exempt from taxation by the taxing bodies of the State; (Low v. Austin, 13 Wall. 29;) that a court of equity will grant relief, by way of injunction, against the imposition of a tax upon property exempt from taxation; (Porter v. Rockford, Rock Island and St. Louis Railroad Co. 76 Ill. 561; Kochersperger v. Larned, 172 id. 86; Earl & Wilson v. Raymond, 188 id. 15; Coxe Bros. & Co. v. Salomon, 188 id. 571;) and that in cases where a tax is assessed upon property some of which is exempt, equity will enjoin the collection of that part of the tax which is assessed upon the exempt property, if it is possible to ascertain what part of the tax assessed against the whole property is assessed upon the property which is exempt from taxation. (Briscoe v. Allison, 43 Ill. 290; Cleghorn v. Postelwaite, 43 id. 428; Mix v. People, 72 id. 241; Chicago, Burlington and Quincy Railroad Co. v. Cole, 75 id. 591; Knopf v. First Nat. Bank of Chicago, 173 id. 331.) In cases where the legal and illegal taxes are so blended that they cannot be distinguished, it has been held the collection of the entire tax will be restrained. State v. Hodges, 14 Rich. 256; Hebard v. Ashland County, 55 Wis. 145. In the case at bar it does not appear that the board of review included in the revised assessment of appellants’ property the $32,000 worth of tea situated in Chicago. The particular items of property, and the kind thereof and the value placed thereon, assessed to the appellants, are not shown. It does, however, appear from the showing made by appellants that they had personal property in Chicago on April 1, 1900, exclusive of said tea, to an amount far in excess of the sum of $20,000. The cash in bank, notes and accounts and .office furniture alone aggregate the sum of $28,570. It is said that as against the notes and accounts the appellants had the right to deduct the amouut of their indebtedness, which is shown by the proof, on April 1,1900, to have exceeded the amount of their credits by a large sum. To have entitled appellants to avail themselves of snch deductions they should have filed with the board of assessors a schedule of their property, including credits and indebtedness, as provided by section 29 of the Revenue law (Hurd’s Stat. 1899, p. 1898,) and section 19 of the act of 1898, (Hurd’s Stat. 1899, p. 1449,) which they have failed to do. By such failure they not only subjected themselves to the penalty of having an amount equal to fifty per cent of the valuation of their property as fixed by the board of assessors added to their assessment, but deprived themselves of the right to deduct from their credits their indebtedness. In Morris v. Jones, 150 Ill. 542, M¿-. Justice Baker, speaking for the court, on page 545 says: “We are also of the opinion that if the item added to the schedule had been credits, instead of money, this bill would not lie, for, even if appellants had the right to deduct indebtedness, they must have done it in the manner provided by section 29, supra. If they were entitled to any .such deductions it was the fault of their agent that they did not get the benefit of them. It was not for him to say the indebtedness equaled or exceeded the credits, and therefore refuse to list the credits.” A. court of equity will not entertain a bill to enjoin the collection of a tax except when the tax is unauthorized by law, or when it is assessed upon property which is exempt from taxation, or when property has been fraudulently assessed at too high a rate. (Porter v. Rockford, Rock Island and St. Louis Railroad Co. supra.) To entitle appellants to relief in a court of equity they must have shown that property belonging to them exempt from taxation was included in their assessment. Earl & Wilson v. Raymond, supra. We are of the opinion the superior court committed no error in dismissing said bill. The decree of said cojurt will therefore be affirmed. Decree affirmed.